                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                      JACKSONVILLE DIVISION

THOMAS L. ADAMS,

               Petitioner,

v.                                       Case No. 3:17-cv-509-J-39MCR

SECRETARY, FLORIDA DEPARTMENT
OF CORRECTIONS, et al.,

               Respondents.
_______________________________

                                 ORDER
     1.   Before   the   Court   is   Petitioner’s   “Request   to   Take

Judicial Notice” (Doc. 13; Motion for Judicial Notice). In the

Motion for Judicial Notice, Petitioner asks the Court to take

judicial notice of three documents: (a) his “Motion for Rehearing,”

filed in the Fourth Judicial Circuit in and for Clay County,

Florida; (b) his Initial Brief filed in the First District Court

of Appeal on or about February 10, 2017; and (c) a letter he

received from John A. Tomasino, Clerk of the Florida Supreme Court,

dated February 6, 2018. See Motion for Judicial Notice at 2-3.

     In their response to Petitioner’s Motion for Judicial Notice

(Doc. 27; Response),1 Respondents state that they have filed as

exhibits in support of their response to the habeas petition (Doc.



1 Defendants respond to the Motion for Judicial Notice (Doc. 13)
and two additional motions under this Court’s review (Docs. 19,
21). Thus, when the Court addresses the additional motions, it
will continue to cite to the “Response,” as appropriate.
1; Petition) two of the documents referenced in Petitioner’s Motion

for Judicial Notice: (a) and (b). See Response at 2. They have not

provided the third document (c), however, because it “was not a

part of the sate court records in this case.” Id.2 Mr. Tomasino’s

letter is a response to Petitioner’s complaint, via letter, that

he believes the state court plea and sentencing hearing transcript

is “flawed.” See Motion for Judicial Notice at 3. Mr. Tomasino

stated, “[t]he Court will not investigate this matter and instead

will rely on the legal system to review any alleged improprieties”

(Doc. 13-3).

     Accordingly, Petitioner’s Motion for Judicial Notice (Doc.

13) is DENIED as moot with respect to documents (a) and (b). With

respect to document (c), the Motion for Judicial Notice is DENIED.

The letter is not a part of the state court record, and Petitioner

has not shown that it is relevant to the Court’s consideration of

his habeas claims.

     2.   Before the Court is Petitioner’s Motion for Leave to

Engage in Discovery (Doc. 19; Discovery Motion), and a supplement

(Doc. 21; Supplement) supported by two exhibits. In his Discovery

Motion, like in his Motion for Judicial Notice, Petitioner seeks

relief because he believes that the plea and sentencing hearing

transcript is incorrect. See Discovery Motion at 1. He seeks leave


2 The letter is dated February 6, 2018, after the state proceedings
were concluded.
                                2
to propound interrogatories on court reporter Angela Mathis “to

determine the cause of the current gross transcription [errors],

omissions   and    unfound[ed]   insertions    now    present      in        [the]

transcripts.”3 See Discovery Motion at 1-2. Petitioner states the

interrogatories would be limited to Ms. Mathis’ certification of

the   transcript   and   “any    anomalies    she    encountered        in    her

stenographic notes or the electronic recording of [his] plea and

sentencing hearing.” See id. at 2.

      Petitioner does not explain how the transcript is incorrect,

though the two exhibits he filed with his Supplement (Docs. 21-1,

21-2) purportedly demonstrate his need to engage in discovery. One

exhibit is a letter Petitioner wrote to the Florida Supreme Court

Clerk of Court (Mr. Tomasino) asking that his office investigate

“the blatantly false certification of Ms. Mathis,” the court

reporter (Doc. 21-2; Supp. Ex. B). He claims that it would have

been impossible for her to have transcribed the plea and sentencing

hearing because she was not present in the courtroom “and there

was no digital recording of the event.”4 See Supp. Ex. B at 3.



3 Petitioner references the transcript in the plural, though he
provides as an exhibit only one transcript of the plea and
sentencing hearing, dated October 10, 2016. See (Doc. 21-1). It
appears this is the only transcript at issue, and there was only
one plea and sentencing hearing, which occurred on September 10,
2015. Id.
4Petitioner does not indicate in his Discovery Motion or Supplement
why he believes the hearing was not recorded. However, in a
subsequent filing (Doc. 25), Petitioner states the following:
                                    3
     The   other   exhibit   is   the       Florida   Supreme   Court   Clerk’s

response to Petitioner’s Letter (Doc. 21-1; Supp. Ex. A). The Clerk

informed Petitioner that Florida Statutes § 25.383 imposes an

obligation on the Florida Supreme Court to oversee court reporters,

though the legislature did not fund the program. See Supp. Ex. A

at 2. Thus, the Clerk was “unable to forward [his] correspondence

to a regulatory body for further review and investigation.” Id.

     It appears that because the Florida Supreme Court Clerk was

unable to investigate Petitioner’s assertions that the plea and

sentencing transcript is flawed, Petitioner seeks to engage in his

own investigation by invoking Rule 6 of the Rules Governing § 2254

cases (Rule 6). Rule 6(a) provides that a court “may, for good




“Petitioner and his sister . . . zealously attempted to obtain
copies of Petitioner’s plea and sentencing transcripts (or the
electronic recording) . . . before filing the rule 3.850 motion,
but were informed (in writing) and assured . . . they did not
exist—in any format.” The documentation Petitioner provides to
show that he was informed, in writing, that an electronic recording
does not exist does not in fact support Petitioner’s assertion.
For instance, an assistant state attorney wrote to Petitioner’s
sister, stating that “there are no transcripts from any
prehearings, trial, or sentencing.” See (Doc. 25-2) at 10. There
is no indication in this letter, or the other correspondence
Petitioner provides, that anyone stated that the plea and
sentencing hearing was not electronically recorded. Moreover,
Petitioner’s suggestion that the hearing was not recorded is belied
by his own statement in his motion for rehearing, which he provides
as an exhibit in support of his Motion for Judicial Notice (Doc.
13-1; Rehearing Motion). In his motion for rehearing, dated
November 14, 2016, Petitioner states, “[t]here was not a court
reporter in the courtroom when Adams was sentenced. The only record
was the audio.” See Rehearing Motion at 3 (emphasis added).

                                        4
cause, authorize a party to conduct discovery.” However, the

Supreme Court has made clear that “[a] habeas petitioner, unlike

the usual civil litigant, is not entitled to discovery as a matter

of ordinary course.” Bracy v. Gramley, 520 U.S. 899, 904 (1997).

The decision to grant or deny a request to engage in discovery is

vested in the sound discretion of the district court. See Rule

6(a) Advisory Committee Notes. See also Bracy, 520 U.S. at 909.

      A    habeas   petitioner      seeking      to     engage     in   discovery

demonstrates “good cause” when the evidence sought “would raise[]

sufficient doubt about [his] guilt.” Arthur v. Allen, 459 F.3d

1310,     1310   (11th   Cir.   2006)       (internal    quotations     omitted)

(alterations in original). It is not sufficient to hypothesize or

speculate that the requested discovery may support his petition or

may be relevant to the claims raised. Id. at 1311 (“[D]iscovery

cannot be ordered on the basis of pure hypothesis.”).

      Upon review, the Court finds that Petitioner has not shown

“good cause” to engage in discovery. Petitioner’s assertion that

the transcript of his plea and sentencing hearing contains “gross

. . . err[ors]” is mere speculation. He reaches this speculative

conclusion based on his mistaken belief that the plea hearing was

not audio recorded. See Supp. Ex. B at 3. To the extent Petitioner

asserts that any interrogatories to Ms. Mathis would be limited to

her   certification      of   the   transcript    and     “any   anomalies   she

encountered”     while   preparing    the     transcript,    the    Court   finds

                                        5
persuasive Respondents’ assertion that the transcript of the plea

hearing is “self-authenticating.” See Response at 9 (citing §

90.108(2), Fla. Stat.). “The report of a court reporter, when

certified to by the court reporter as being a correct transcript

of the testimony and proceedings in the case, is prima facie a

correct   statement     of    such   testimony    and   proceedings.”   See   §

90.108(2), Fla. Stat.

      The relevant transcript (Doc. 25-1; Transcript)5 includes the

following introductory language indicating that Ms. Mathis was the

court reporter who transcribed the proceedings:

           Proceedings before the Honorable Don H.
           Lester, Circuit Judge at the Clay County
           Courthouse . . . on Thursday, September 10,
           2015,6 commencing at 1:35 p.m., as recorded by
           Angela M. Mathis, Registered Professional
           Reporter, Florida Professional Reporter, and
           Notary Public in and for the State of Florida
           at Large.

See   Transcript   at   2.7    Moreover,    the   transcript   contains   the

following certification, signed by Angela M. Mathis:


5Petitioner provided only a few pages of the transcript with his
Supplement. He provided the complete transcript as an exhibit with
a later filing (Doc. 25). Thus, the Court will cite to that
document.
6Page numbers reflect the pagination assigned by the Court’s CM/ECF
docketing system, which are found at the top of each page.
7The transcript was generated on October 10, 2016. The plea and
sentencing hearing occurred approximately one year before, on
September 10, 2015. Respondents note in their response to
Petitioner’s Discovery Motion that the plea hearing was not
transcribed immediately because Petitioner did not file a direct
                                        6
           I, Angela M. Mathis, Registered Professional
           Reporter and Florida Professional Reporter,
           hereby certify that I was authorized to and
           did stenographically report the foregoing
           proceedings and that the transcript is a true
           and complete record of my stenographic notes.

See id. at 17. Petitioner offers no valid basis upon which to

question   the   authenticity   of   the   transcript   or   Ms.   Mathis’

certification. He also does not state, in his Discovery Motion or

Supplement, how or why the transcript is substantively incorrect

such that it would raise doubt about his guilt.

     Petitioner, in a later filing, however does itemize the

alleged errors in the transcript (Doc. 26; Petitioner Affidavit).

The ten alleged errors he identifies, however, do not raise doubt

about his guilt. See Arthur, 459 F.3d at 1310. He does not object

to the entire transcript or to the portion where he tenders, under

oath, his plea colloquy. Rather, he identifies as errors only those

portions of the transcript in which the judge asks him to confirm

his understanding that he would be labeled a sexual predator if he

pleaded guilty to the charges. See Petitioner Affidavit at 2-3;

Transcript at 6-7, 8.8 (Petitioner maintains he was not advised,


appeal. See Response at 9. According to the state court docket,
which Respondents filed in support of their response to the habeas
petition (Doc. 22-1; Ex. D), Petitioner filed a motion for post-
conviction relief on July 20, 2016. The transcript was docketed on
October 12, 2016, and the trial court denied the motion for post-
conviction relief on October 28, 2016. See Ex. D at 10.
8Some of Petitioner’s objections to the contents of the transcript
seem to be about word usage and not necessarily substance. For
                                     7
by either the judge or his counsel, that his plea would result in

a sexual predator designation. See Petitioner Affidavit at 2-3.)

However, Petitioner’s written plea agreement (Doc. 22-1; Ex. F),

which    Petitioner    acknowledged   at    the   plea   hearing   bears    his

initials and signature, see Transcript at 8, informs him of the

sexual predator designation. Specifically, it says, “I understand

that as a result of this plea I shall be designated a Sexual

Predator . . . [and] I am Not Eligible to petition this Court to

remove [the] requirement that I register as a . . . sexual

predator.” See Ex. F at 17.

      To the extent Petitioner believes he was ill-advised about

the implications of his plea, he fails to demonstrate “good cause”

that he should be granted leave to propound interrogatories on the

court reporter who transcribed the proceedings. Not only is the

“sexual predator designation” referenced elsewhere in the record,

as noted, Petitioner does not identify which ground of his Petition

the     requested    information   would    support.     In   addition,    his

suggestion    that    the   transcript     is   flawed   is   no   more    than

speculation. Thus, he has failed to demonstrate “good cause” to

permit him to propound interrogatories on Ms. Mathis to question




example, the transcript reflects that Petitioner’s attorney stated
that Petitioner’s plea was one “of convenience.” According to
Petitioner, his attorney actually said, “this is a best interest
plea.” See Petitioner Affidavit at 2.

                                      8
the authenticity of the transcript, the certification of which

constitutes prima facie evidence that the transcript is correct.

See § 90.108(2), Fla. Stat. Thus, Petitioner’s request to propound

interrogatories on Ms. Mathis is due to be denied.

     Petitioner      also   seeks    leave    to     propound    requests     for

production from “official reporters, inc. [sic] of transcriptions

of two pre-plea hearing [sic] from his state criminal trial court

proceedings   of   August    31,    2015   and     September    3,   2015.”   See

Discovery   Motion    at    2.   Petitioner      does   not    state   what   the

transcripts would demonstrate other than to say that they would

support ground 3 of his Petition. Id. Respondents refer the Court

to the state court docket sheet, which they attach in support of

their habeas response (Doc. 22-1; Ex. D). According to the state

court docket, hearings were held on August 31, 2015 and September

3, 2015, though there is no indication that the hearings were

transcribed. See Ex. D at 11 (docket entries 75, 76); see also

Response at 11. Because the transcripts were not made part of the

state court record, they are not to be considered by this Court in

its review of the Petition. See Pope v. Sec’y, Fla. Dep’t of Corr.,

752 F.3d 1254, 1263 (11th Cir. 2014) (emphasizing that a federal

court’s review in a habeas case brought under § 2254 “is limited

to the record that was presented to the state post-conviction

court”).



                                      9
     Accordingly,   Petitioner’s        Discovery   Motion    (Doc.     19),

including the Supplement (Doc. 21), is DENIED.

     3.   Petitioner’s   Reply9     to     Respondents’      Response     to

Petitioner’s (1) Request to Take Judicial Notice, (2) Motion for

Leave to Engage in Discovery, and (3) Motion to Supplement Pending

Leave to Engage in Discovery (Doc. 28) is STRICKEN. This Court’s

Local Rules do not permit the filing of replies absent leave of

Court. See M.D. Fla. R. 3.01(c), Local Rules of the United States

District Court for the Middle District of Florida. Petitioner did

not seek leave to file the reply.

     4.   Petitioner’s Motion to Correct the Record or Expand the

Record or to Stay the Proceedings (Doc. 25; Motion to Correct) is

DENIED. In the Motion to Correct, Petitioner seeks similar relief

to that sought in the Discovery Motion and Supplement. He seeks

“correction of [the] state court transcript of plea and sentencing

proceedings and entry of transcripts of Petitioner’s pre-plea

hearings of August 31, 2015, and September 3, 2015.” See Motion to

Correct at 1. To the extent Petitioner cites Federal Rule of Civil

Procedure 60(a) (“Corrections Based on Clerical Mistakes”), that

rule is not applicable. Rule 60 provides a means for a district

court to correct its own orders, judgments, or record.


9 The Court’s docket reflects that document 28 is a reply to the
Response to the Habeas Petition. See (Doc. 28). In fact, document
28 is a reply to Respondents’ Response (Doc. 27). The Court
requests the Clerk to update the docket accordingly.
                                   10
     Furthermore, Petitioner is not entitled to relief under Rule

7 of the Rules Governing § 2254 cases (Rule 7). As noted above,

this Court’s review is limited to the record before the state

court. See Cullen v. Pinholster, 563 U.S. 170, 181-82 (2011)

(“[T]he record under review is limited to the record . . . before

the state court.”); see also Pope, 752 F.3d at 1263. Thus, the

Court must examine the transcript of the plea and sentencing

hearing that the state court considered and may not consider

additional transcripts that were not provided as evidence in the

state court.

     Of note, Petitioner does not indicate how or why the pre-plea

hearing transcripts would demonstrate that his Petition has merit.

The state court record, provided by Respondents, contains the

certified transcript of the plea and sentencing hearing at which

Petitioner pled guilty. Petitioner does not object to portions of

the transcript in which he was sworn by the Clerk, tendered his

“plea of guilt to two counts of . . . Attempted Capital Sexual

Battery,” and recognized that his plea would mean he would not

proceed to trial the following week and would result in a lesser

prison sentence than the minimum to which he would be confined if

convicted at trial. See Transcript at 6-7.

     To the extent Petitioner maintains that he was provided

ineffective assistance of counsel, the Court will consider the

relevant facts and arguments when it rules on the merits of the

                               11
Petition (Doc. 1) based on the Response (Doc. 22) and Reply (Doc.

30). The Petition is now ripe for this Court’s review.

    5.   Petitioner’s Motion to Stay the Proceedings (Doc. 24) is

DENIED as moot. Petitioner has filed his Reply. See Petitioner’s

Reply (Doc. 30). A request to stay the proceedings pending the

Court’s ruling on the above-referenced motions is now moot.

    DONE AND ORDERED at Jacksonville, Florida, this 31st day of

October, 2018.




Jax-6
c:
Thomas L. Adams, #J53827
Counsel of Record




                               12
